UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.1)1 Atlantic Power Corporation (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 04878Q863 (CUSIP Number) STEVE WOLOSKY, ESQ. OLSHAN FROME WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 1, 2016 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box x. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 04878Q863 1 NAME OF REPORTING PERSON THE MANGROVE PARTNERS MASTER FUND, LTD. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.4% 14 TYPE OF REPORTING PERSON OO 2 CUSIP NO. 04878Q863 1 NAME OF REPORTING PERSON THE MANGROVE PARTNERS FUND, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.4% 14 TYPE OF REPORTING PERSON PN 3 CUSIP NO. 04878Q863 1 NAME OF REPORTING PERSON MANGROVE PARTNERS FUND (CAYMAN), LTD. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.4% 14 TYPE OF REPORTING PERSON OO 4 CUSIP NO. 04878Q863 1 NAME OF REPORTING PERSON MANGROVE PARTNERS 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.4% 14 TYPE OF REPORTING PERSON OO 5 CUSIP NO. 04878Q863 1 NAME OF REPORTING PERSON MANGROVE CAPITAL 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.4% 14 TYPE OF REPORTING PERSON OO 6 CUSIP NO. 04878Q863 1 NAME OF REPORTING PERSON NATHANIEL AUGUST 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.4% 14 TYPE OF REPORTING PERSON IN 7 CUSIP NO. 04878Q863 The following constitutes Amendment No. 1 to the Schedule 13D filed by the undersigned (“Amendment No. 1”).This Amendment No. 1 amends the Schedule 13D as specifically set forth herein. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The 6,513,514 Shares directly owned by Mangrove Master Fund were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted, as set forth in Schedule B annexed hereto (“Schedule B”).The aggregate purchase price of the 6,513,514 Shares directly owned by Mangrove Master Fund is, in U.S. dollar terms, approximately $13,932,368, excluding brokerage commissions. Item 5. Interest in Securities of the Issuer. Items 5(a)-(c) are hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each person named herein is based upon121,624,829 Shares outstanding, as of March 3, 2016, which is the total number of Shares outstanding as reported in the Issuer’s Form 10-K filed with the Securities and Exchange Commission on March 7, 2016. A. Mangrove Master Fund (a) As of the close of business on the date hereof, Mangrove Master Fund directly owned 6,513,514Shares. Percentage: Approximately 5.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 6,513,514 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 6,513,514 (c) The transactions in the Shares by Mangrove Master Fund during the past sixty (60) days are set forth in Schedule B and are incorporated herein by reference. B. Mangrove Fund (a) As of the close of business on the date hereof, Mangrove Fund, as a controlling shareholder of Mangrove Master Fund, may be deemed to beneficially own the 6,513,514 Shares directly owned by Mangrove Master Fund. Percentage: Approximately 5.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 6,513,514 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 6,513,514 8 CUSIP NO. 04878Q863 (c) Mangrove Fund has not entered into any transactions in the Shares during the past sixty (60) days. C. Mangrove Fund Cayman (a) As of the close of business on the date hereof, Mangrove Fund Cayman, as a significant shareholder of Mangrove Master Fund, may be deemed to beneficially own the 6,513,514 Shares directly owned by Mangrove Master Fund. Percentage: Approximately 5.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 6,513,514 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 6,513,514 (c) Mangrove Fund Cayman has not entered into any transactions in the Shares during the past sixty (60) days. D. Mangrove Partners (a) As of the close of business on the date hereof, Mangrove Partners, as the investment manager of each of Mangrove Master Fund, Mangrove Fund and Mangrove Fund Cayman, may be deemed to beneficially own the 6,513,514 Shares directly owned by Mangrove Master Fund. Percentage: Approximately 5.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 6,513,514 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 6,513,514 (c) Mangrove Partners has not entered into any transactions in the Shares during the past sixty (60) days. E. Mangrove Capital (a) As of the close of business on the date hereof, Mangrove Capital, as the general partner of Mangrove Fund, may be deemed to beneficially own the 6,513,514 Shares directly owned by Mangrove Master Fund. Percentage: Approximately 5.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 6,513,514 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 6,513,514 9 CUSIP NO. 04878Q863 (c) Mangrove Capital has not entered into any transactions in the Shares during the past sixty (60) days. F. Nathaniel August (a) As of the close of business on the date hereof, Mr. August did not directly own any Shares. As a director of each of Mangrove Partners and Mangrove Capital, Mr. August may be deemed to beneficially own the 6,513,514 Shares directly owned by Mangrove Master Fund. Percentage: Approximately 5.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 6,513,514 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 6,513,514 (c) Mr. August has not entered into any transactions in the Shares during the past sixty (60) days. As of the close of business on the date hereof, the Reporting Persons collectively beneficially owned an aggregate of 6,513,514 Shares, constituting approximately 5.4% of the Shares outstanding. Each of the Reporting Persons, as a member of a “group” with the other Reporting Persons for purposes of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), may be deemed to beneficially own the securities of the Issuer owned by the other Reporting Persons.The filing of this Schedule 13D shall not be deemed an admission that the Reporting Persons are, for purposes of Section 13(d) of the Exchange Act, the beneficial owners of any securities of the Issuer he or it does not directly own.Each of the Reporting Persons specifically disclaims beneficial ownership of the securities of the Issuer reported herein that he or it does not directly own. 10 CUSIP NO. 04878Q863 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:April 6, 2016 THE MANGROVE PARTNERS MASTER FUND, LTD. By: MANGROVE PARTNERS as Investment Manager By: /s/ Nathaniel August Name: Nathaniel August Title: Director THE MANGROVE PARTNERS FUND, L.P. By: MANGROVE CAPITAL as General Partner By: /s/ Nathaniel August Name: Nathaniel August Title: Director MANGROVE PARTNERS FUND (CAYMAN), LTD. By: MANGROVE PARTNERS as Investment Manager By: /s/ Nathaniel August Name: Nathaniel August Title: Director MANGROVE PARTNERS By: /s/ Nathaniel August Name: Nathaniel August Title: Director 11 CUSIP NO. 04878Q863 MANGROVE CAPITAL By: /s/ Nathaniel August Name: Nathaniel August Title: Director /s/ Nathaniel August NATHANIEL AUGUST 12 CUSIP NO. 04878Q863 SCHEDULE B Transactions in the Shares During the Past Sixty (60) Days Shares of Common Stock Purchased/(Sold) Price Per Share ($) Date of Purchase/Sale THE MANGROVE PARTNERS MASTER FUND, LTD 02/16/2016 02/19/2016 02/22/2016 02/23/2016 02/24/2016 02/25/2016 02/26/2016 02/29/2016 03/01/2016 03/02/2016 03/18/2016 03/18/2016 03/21/2016 03/23/2016 03/24/2016 03/29/2016 03/30/2016 03/30/2016 03/31/2016 03/31/2016 04/01/2016 04/01/2016 04/04/2016 04/06/2016
